DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11159619. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11159619 alone or in combination teach each and every limitation of claims 1-20 of the instant application. 
For example: 
Claim 1 of U.S. Patent No. 11159619 teaches claim 1 of the instant application.
Regarding claim 1, Claim 1 of U.S. Patent No. 11159619 teaches a system for data transfer between a server and a respirator, wherein the respirator comprises (Claim 1: A system for data transfer between a server and a respirator, wherein the respirator comprises)
a source for breathing gas, at least one interface to enable a data transfer, a device for determining data, a control unit, a memory, and a timer unit for specifying a system time, (Claim 1: a source for breathing gas, at least one interface to enable a data transfer, a device for determining data, a control unit, a memory, and a timer unit for specifying a system time)
the respirator being configured to give the data a timestamp, to store the data and to transfer the data at a later point in time, and the system being configured to ensure that collected data are correctly stored and assigned. (Claim 1: the respirator being configured to give the data a timestamp, to store the data and to transfer the data at a later point in time)

Claim 2 of U.S. Patent No. 11159619 teaches claim 2 of the instant application. Claim 3 of U.S. Patent No. 11159619 teaches claim 3 of the instant application. Claim 4 of U.S. Patent No. 11159619 teaches claim 4 of the instant application. Claim 5 of U.S. Patent No. 11159619 teaches claim 5 of the instant application. Claim 6 of U.S. Patent No. 11159619 teaches claim 6 of the instant application. Claim 7 of U.S. Patent No. 11159619 teaches claim 7 of the instant application. Claim 8 of U.S. Patent No. 11159619 teaches claim 8 of the instant application. Claim 9 of U.S. Patent No. 11159619 teaches claim 9 of the instant application. Claim 10 of U.S. Patent No. 11159619 teaches claim 10 of the instant application. Claim 11 of U.S. Patent No. 11159619 teaches claim 11 of the instant application. Claim 12 of U.S. Patent No. 11159619 teaches claim 12 of the instant application. Claim 13 of U.S. Patent No. 11159619 teaches claim 13 of the instant application. Claim 14 of U.S. Patent No. 11159619 teaches claim 14 of the instant application. Claim 15 of U.S. Patent No. 11159619 teaches claim 15 of the instant application. Claim 16 of U.S. Patent No. 11159619 teaches claim 16 of the instant application. Claim 17 of U.S. Patent No. 11159619 teaches claim 17 of the instant application. Claim 18 of U.S. Patent No. 11159619 teaches claim 18 of the instant application.

Claim 19 of U.S. Patent No. 11159619 teaches claim 19 of the instant application.

Claim 20 of U.S. Patent No. 11159619 teaches claim 20 of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (US 20120151093 A1).
Regarding claim 1, Zheng teaches a system for data transfer between a server and a respirator, wherein the respirator comprises (Fig. 1: Patient Monitors. [0018]: The patient monitors have one or more sensors including respiratory sensors, exhaled gas sensors, and the like.)
a source for breathing gas, at least one interface to enable a data transfer, a device for determining data, a control unit, a memory, and a timer unit for specifying a system time, ([0018]: respiratory sensors, exhaled gas sensors. Fig. 1: Controller 18 and [0007]: A controller transmits a patient data packet generated from the collected physiological data to the server.  [0022]: The patient monitor includes a clock. The clock provides the controller with the time and date to be used for time stamping the patient data.)
the respirator being configured to give the data a timestamp, to store the data and to transfer the data at a later point in time, and the system being configured to ensure that collected data are correctly stored and assigned. ([0019]: The sensors transmit the generated physiological data to a controller of a corresponding patient monitor. The patient monitors time stamps the received data and temporarily stores the time stamped data in a memory. The controller of the corresponding patient monitor organizes the patient data into packets. The controller transmits the generated patient data packets to the central server.)

Regarding claim 2, Zheng teaches the system of claim 1.
Zheng teaches wherein the system is configured to carry out a comparison of a system time of the respirator with a server time of the server on the basis of the timestamp when the data transfer is started. ([0022]: In response to receiving the patient data packets, the central server 12 transmits an ACK message to the patient monitor 10. The ACK message includes a time stamp that is indicative of the time and date of the central server 12 received the corresponding acknowledged data packet. The controller compares the time stamp of the ACK message with the current time of the clock 28 of the patient monitor 10 to determine if the patient monitor clock 28 should be synchronized.)

Regarding claim 3, Zheng teaches the system of claim 1.
Zheng teaches wherein the respirator is configured to receive a system time from the server and to adjust the system time automatically. ([0022]: In response to receiving the patient data packets, the central server 12 transmits an ACK message to the patient monitor 10. The ACK message includes a time stamp that is indicative of the time and date of the central server 12 received the corresponding acknowledged data packet. The controller compares the time stamp of the ACK message with the current time of the clock 28 of the patient monitor 10 to determine if the patient monitor clock 28 should be synchronized.)

Regarding claim 9, Zheng teaches the system of claim 1.
Zheng teaches wherein the respirator is configured to transmit the data and a 35system time via the interface to the server. ([0022]: The controller 18 may transmit and receive information, dummy patient packets, patient data packets, ACK messages to or from the central server 12 and the time server 34 through means of communication including RS232, HL&LAN, NTP protocol, SNTP protocol, and the like.)

Regarding claim 10, Zheng teaches the system of claim 1.
Zheng teaches wherein when there is defined agreement between server time and system time, the data and the system time are transferred from the respirator and stored in a server memory. ([0022]: to determine if the patient monitor clock 28 should be synchronized e.g. if the patient monitor clock 28 and the ACK message timestamp differs by more than 5 seconds, for example.)

Regarding claim 11, Zheng teaches the system of claim 1.
Zheng teaches wherein the respirator receives at least sometimes a timestamp from a time server. ([0022]: The controller 18 may transmit and receive information, dummy patient packets, patient data packets, ACK messages to or from the central server 12 and the time server. The ACK message includes a time stamp that is indicative of the time and date of the central server 12 received the corresponding acknowledged data packet.)

Regarding claim 12, Zheng teaches the system of claim 1.
Zheng teaches wherein the time server provides the timestamp over the Internet, 10or a radio telephony network, or a local radio network (Wi-Fi, Bluetooth), or is a PC or a radio clock or a device. ([0022]: The controller 18 may transmit and receive information, dummy patient packets, patient data packets, ACK messages to or from the central server 12 and the time server 34 through means of communication including RS232, HL&LAN, NTP protocol, SNTP protocol, and the like. [0024]: The communications links between the patient monitors 10 and the central station 12 and the time server 34 may be wireless or wired (standard ethernet network).)

Regarding claim 13, Zheng teaches the system of claim 1.
Zheng teaches wherein the respirator comprises, alternatively or in addition to the timer unit, an internal counter that continuously generates new counter states which 15are stored together with the data, the current counter state being conveyed to the server with every data transfer. ([0022]: The patient monitor 10 preferably transmits the dummy data packets when the patient monitor turns on or at a predetermined time intervals e.g. every hour. In response to receiving the dummy data packets, the central server 12 or the time server 34 transmit an ACK message to the patient monitor 10 which includes a timestamp of the central server 12 or the time server 28.)

Regarding claim 14, Zheng teaches the system of claim 1.
Zheng teaches wherein the server compares the current counter state with a server time, and performs an association between the counter state and the server time, 20and assigns the data, and thereby old counter states that are assigned to the data, also chronologically corresponding to the server time. ([0022]: The patient monitor 10 preferably transmits the dummy data packets when the patient monitor turns on or at a predetermined time intervals e.g. every hour. In response to receiving the dummy data packets, the central server 12 or the time server 34 transmit an ACK message to the patient monitor 10 which includes a timestamp of the central server 12 or the time server 28.)

Regarding claim 15, Zheng teaches the system of claim 1.
Zheng teaches wherein the system is configured to carry out a comparison of a system time of the respirator with a server time of the server on the basis of the timestamp 25when the data transfer is started, the respirator being configured to receive a system time from the server and to adjust the system time automatically. ([0022]: In response to receiving the patient data packets, the central server 12 transmits an ACK message to the patient monitor 10. The ACK message includes a time stamp that is indicative of the time and date of the central server 12 received the corresponding acknowledged data packet. The controller compares the time stamp of the ACK message with the current time of the clock 28 of the patient monitor 10 to determine if the patient monitor clock 28 should be synchronized.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20120151093 A1) in view of Fernandez (US 5812749 A).
Regarding claim 4, Zheng teaches the system of claim 1.
Zheng teaches respirator synchronize time with server, such as a time server, based on the timestamp of the packet send to server. ([0022])
Zheng does not explicitly disclose wherein the server is configured to assess a difference between system time and server time, and to convey a corresponding assessment to the respirator.
However, Fernandez teaches wherein the server is configured to assess a difference between system time and server time, and to convey a corresponding assessment to the respirator. (Col 1 lines 51-57: NTP clients synchronize their clocks by sending requests with various protocol specified timestamps to the time server. The time server processes and returns to the requesting client a reply that includes various other protocol specified timestamps. The client uses the reply from the time server to synchronize its clock.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng to include above limitation. One would have been motivated to do so because there are various systems for synchronizing clocks in networks. One such system is Network Time Protocol (NTP), which is a protocol for synchronizing a set of network clocks using a set of distributed clients and servers. NTP clients synchronize their clocks by sending requests with various protocol specified timestamps to the time server. The time server processes and returns to the requesting client a reply that includes various other protocol specified timestamps. The client uses the reply from the time server to synchronize its clock. As taught by Fernandez, Col 1 lines 44-57.

Regarding claim 16, Zheng teaches the system of claim 1.
Zheng teaches wherein the system is configured to carry out a comparison of a system time of the respirator with a server time of the server on the basis of the timestamp 30when the data transfer is started, the respirator being configured to receive a system time from the server and to adjust the system time automatically. ([0022]: In response to receiving the patient data packets, the central server 12 transmits an ACK message to the patient monitor 10. The ACK message includes a time stamp that is indicative of the time and date of the central server 12 received the corresponding acknowledged data packet. The controller compares the time stamp of the ACK message with the current time of the clock 28 of the patient monitor 10 to determine if the patient monitor clock 28 should be synchronized.)
Zheng does not explicitly disclose wherein the server is configured to assess a difference between system time and server time, and to convey a corresponding assessment to the respirator.
However, Fernandez teaches wherein the server is configured to assess a difference between system time and server time, and to convey a corresponding assessment to the respirator. (Col 1 lines 51-57: NTP clients synchronize their clocks by sending requests with various protocol specified timestamps to the time server. The time server processes and returns to the requesting client a reply that includes various other protocol specified timestamps. The client uses the reply from the time server to synchronize its clock.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng to include above limitation. One would have been motivated to do so because there are various systems for synchronizing clocks in networks. One such system is Network Time Protocol (NTP), which is a protocol for synchronizing a set of network clocks using a set of distributed clients and servers. NTP clients synchronize their clocks by sending requests with various protocol specified timestamps to the time server. The time server processes and returns to the requesting client a reply that includes various other protocol specified timestamps. The client uses the reply from the time server to synchronize its clock. As taught by Fernandez, Col 1 lines 44-57.

Claim(s) 5-7, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20120151093 A1) in view of Barton (WO 2015171487 A1).
Regarding claim 5, Zheng teaches the system of claim 1.
Zheng does not explicitly disclose wherein the respirator is configured to perform a login of the respirator at the server on the basis of an assessment of a system time by the server.
However, Barton teaches the respirator is configured to perform a login of the respirator at the server on the basis of an assessment of a system time by the server. ([0070]: Defines the period before a user is challenged to authenticate again. If set to zero, the user is prompted for authentication each time app is started or activated. Default value is 480 minutes (8 hours).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng to include above limitation. One would have been motivated to do so because the risks of malicious usage of a device increase as time pass by after an initial authentication. It is desirable for a user to be challenged to authenticate again to reestablish trust between server and client devices. As taught by Barton, [0005].

Regarding claim 6, Zheng teaches the system of claim 1.
Zheng does not explicitly disclose wherein when a system time is again manually set by a user, the server controls the respirator to prompt the user to specify a system time, so that a defined 25agreement with a server time is achieved.
However, Barton teaches wherein when a system time is again manually set by a user, the server controls the respirator to prompt the user to specify a system time, so that a defined 25agreement with a server time is achieved. ([0073]: That is, if a user manually changes the system clock, or "rolls back" the clock to a specific date/time. [0075]: When the managed application determines that the local system clock has been altered, the device (or MRM service, or application) can take one or more corrective actions, e.g., system lock, system wipe, selective app locking, selective wipe, local user reauthentication, device reauthentication with MDM/MAM server, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng to include above limitation. One would have been motivated to do so because due to the risks related to system clock roll back. It is desirable to prompt the user to take one or more corrective actions. As taught by Barton, [0075].

Regarding claim 7, Zheng teaches the system of claim 1.
Zheng does not explicitly disclose wherein the respirator is configured, on the basis of an assessment of a system time by the server, to request a system time correction from a user in order to perform a login at the server.
However, Barton teaches wherein the respirator is configured, on the basis of an assessment of a system time by the server, to request a system time correction from a user in order to perform a login at the server. ([0075]: When the managed application determines that the local system clock has been altered, the device (or MRM service, or application) can take one or more corrective actions, e.g., system lock, system wipe, selective app locking, selective wipe, local user reauthentication, device reauthentication with MDM/MAM server, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng to include above limitation. One would have been motivated to do so because the risks of malicious usage of a device increase as time pass by after an initial authentication. It is desirable for prompt the user to take one or more corrective actions. As taught by Barton, [0075].

Regarding claim 17, Zheng teaches the system of claim 1.
Zheng teaches wherein the respirator is configured to receive a system time from the server and to adjust the system time automatically. ([0022]: In response to receiving the patient data packets, the central server 12 transmits an ACK message to the patient monitor 10. The ACK message includes a time stamp that is indicative of the time and date of the central server 12 received the corresponding acknowledged data packet. The controller compares the time stamp of the ACK message with the current time of the clock 28 of the patient monitor 10 to determine if the patient monitor clock 28 should be synchronized.)
Zheng does not explicitly disclose the respirator being configured to 126580-P50502 perform a login of the respirator at the server on the basis of an assessment of the system time by the server.
However, Barton teaches the respirator being configured to 126580-P50502 perform a login of the respirator at the server on the basis of an assessment of the system time by the server. ([0070]: Defines the period before a user is challenged to authenticate again. If set to zero, the user is prompted for authentication each time app is started or activated. Default value is 480 minutes (8 hours).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng to include above limitation. One would have been motivated to do so because the risks of malicious usage of a device increase as time pass by after an initial authentication. It is desirable for a user to be challenged to authenticate again to reestablish trust between server and client devices. As taught by Barton, [0005].

Regarding claim 19, Zheng teaches the system of claim 1.
Zheng teaches a system for data transfer between a server and a respirator, 
wherein the respirator comprises (Fig. 1: Patient Monitors. [0018]: The patient monitors have one or more sensors including respiratory sensors, exhaled gas sensors, and the like.)
a source for breathing gas, at least one interface to enable a data transfer, a device for determining data, a control unit, a memory, and a timer unit for specifying a system time, ([0018]: respiratory sensors, exhaled gas sensors. Fig. 1: Controller 18 and [0007]: A controller transmits a patient data packet generated from the collected physiological data to the server.  [0022]: The patient monitor includes a clock. The clock provides the controller with the time and date to be used for time stamping the patient data.)
the respirator being configured to give the data a timestamp, to store the data and to transfer the data at a later point in time, ([0019]: The sensors transmit the generated physiological data to a controller of a corresponding patient monitor. The patient monitors time stamps the received data and temporarily stores the time stamped data in a memory. The controller of the corresponding patient monitor organizes the patient data into packets. The controller transmits the generated patient data packets to the central server.) 
wherein the system is configured to carry out a comparison of a system time of the respirator with a server time of the server on the basis of the timestamp when the data transfer is started, ([0022]: In response to receiving the patient data packets, the central server 12 transmits an ACK message to the patient monitor 10. The ACK message includes a time stamp that is indicative of the time and date of the central server 12 received the corresponding acknowledged data packet. The controller compares the time stamp of the ACK message with the current time of the clock 28 of the patient monitor 10 to determine if the patient monitor clock 28 should be synchronized.)
wherein the respirator comprises a timer unit for specifying a system time, wherein the system time is manually adjustable before the respirator is logged into the server. ([0022]: The patient monitor includes a clock. The clock provides the controller with the time and date to be used for time stamping the patient data.)
Zheng does not explicitly disclose wherein the server is configured to assess a manually adjusted system time before a login at the server and to compare same with the server time.
However, Barton teaches wherein the server is configured to assess a manually adjusted system time before a login at the server and to compare same with the server time. ([0073]: That is, if a user manually changes the system clock, or "rolls back" the clock to a specific date/time. [0075]: When the managed application determines that the local system clock has been altered, the device (or MRM service, or application) can take one or more corrective actions, e.g., system lock, system wipe, selective app locking, selective wipe, local user reauthentication, device reauthentication with MDM/MAM server, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rehm, Wallace and Erdmann to include above limitation. One would have been motivated to do so because due to the risks related to system clock roll back. It is desirable to prompt the user to take one or more corrective actions. As taught by Barton, [0075].

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20120151093 A1) in view of iSiek (How to prevent Domain users from changing Time and Date).
Regarding claim 8, Zheng teaches the system of claim 1.
Zheng does not explicitly disclose wherein the system is configured to prevent an adjustment of the system time by a user when the respirator has already successfully been logged in once.
However, iSiek teaches wherein the system is configured to prevent an adjustment of the system time by a user when the respirator has already successfully been logged in once. (Pages 1-2: Create a group policy to prevent user from change system time and date.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng to include above limitation. One would have been motivated to do so because when user manually change system time and date on a device in a networked environment may cause various security issues, especially in an enterprise environment. It is desirable to disable user from change system time and date after the device is logged into a domain.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20120151093 A1) in view of Cho (EP 1478164 B1).
Regarding claim 20, Zheng teaches the system of claim 1.
Zheng teaches a system for data transfer between a server and a respirator, 
wherein the respirator comprises (Fig. 1: Patient Monitors. [0018]: The patient monitors have one or more sensors including respiratory sensors, exhaled gas sensors, and the like.)
a source for breathing gas, at least one interface to enable a data transfer, a device for determining data, a control unit, a memory, and a timer unit for specifying a system time, ([0018]: respiratory sensors, exhaled gas sensors. Fig. 1: Controller 18 and [0007]: A controller transmits a patient data packet generated from the collected physiological data to the server.  [0022]: The patient monitor includes a clock. The clock provides the controller with the time and date to be used for time stamping the patient data.)
the respirator being configured to give the data a timestamp, to store the data and to transfer the data at a later point in time, ([0019]: The sensors transmit the generated physiological data to a controller of a corresponding patient monitor. The patient monitors time stamps the received data and temporarily stores the time stamped data in a memory. The controller of the corresponding patient monitor organizes the patient data into packets. The controller transmits the generated patient data packets to the central server.) 
wherein the system is configured to carry out a comparison of a system time of the respirator with a server time of the server on the basis of the timestamp when the data transfer is started. ([0022]: In response to receiving the patient data packets, the central server 12 transmits an ACK message to the patient monitor 10. The ACK message includes a time stamp that is indicative of the time and date of the central server 12 received the corresponding acknowledged data packet. The controller compares the time stamp of the ACK message with the current time of the clock 28 of the patient monitor 10 to determine if the patient monitor clock 28 should be synchronized.)
Zheng does not explicitly disclose wherein the respirator comprises a display time that is designed to 5differentiate itself from the system time by up to 24 hours.
However, Cho teaches wherein the respirator comprises a display time that is designed to 5differentiate itself from the system time by up to 24 hours. ([0008]-[0009]: Local time is calculated based on System time and displayed on the terminal.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng to include above limitation. One would have been motivated to do so because due to different time zones around world, it is to calculate and display the correct local time based on the system time. As taught by Cho, [0008]-[0011].

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcomes the Double Patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fail to explicitly disclose each and every limitation of claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455